925 F.2d 1456Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman Joseph JAINDL, Plaintiff-Appellant,v.Jon P. GALLEY, individually and as Warden of RoxburyCorrectional Institute, Ava I. Gift, individually and asCommitment Supervisor of Roxbury Correctional Institute,Merry Coplin, individually and as Warden of MarylandReception Diagnostic and Classification Center, CynthiaSimmons, Counselor at Maryland Reception Diagnostic andClassification, Elmanus Herndon, individually and as ActingCommissioner of Maryland Department of Corrections, J.Joseph Curran, Jr., individually and as Maryland AttorneyGeneral, Robert Butterworth, as Florida Attorney General,Lawson Lamar, individually and as Florida State Attorney,Ted Marrero, Jr., individually and as Florida StateAttorney, Circuit Court of the Ninth Judicial Circuit In andFor Orange County, Florida, State of Maryland, State ofFlorida, Defendants-Appellees.
No. 90-7362.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1990.Decided Feb. 19, 1991.

Herman Joseph Jaindl, appellant pro se.
D.Md.
AFFIRMED.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Herman Joseph Jaindl appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Jaindl's motion for appointment of counsel and affirm on the reasoning of the district court.  Jaindl v. Galley, CA-90-1709 (D.Md. July 9, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.